Citation Nr: 0713830	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a spinal injury of the 
neck. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a spinal injury of the neck. 

The Board notes that the veteran was informed of the January 
2003 rating action by a letter dated January 7, 2003.  
Following the receipt of the veteran's notice of 
disagreement, the RO issued a statement of the case on 
November 6, 2003.  A statement from the veteran received on 
January 12, 2004, constitutes a substantive appeal with 
respect to the claim for service connection for a spinal 
injury of the neck.  Although the RO considered this to be an 
attempt to reopen the claim for service connection, the Board 
finds that this statement was timely, and is a valid 
substantive appeal.  See 38 C.F.R. § 20.305 (2006).

Separate statements of the case were issued in May 2005, 
addressing the issues of entitlement to service connection 
for a panic disorder and whether the veteran had the 
requisite service for eligibility for pension benefits.  
Later that month, he withdrew his claim for each of these 
benefits.  Accordingly, this decision is limited to the issue 
set forth on the preceding page.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Following the certification of the veteran's appeal to the 
Board in July 2005, the veteran submitted records from the 
Social Security Administration.  Since the veteran has not 
submitted a waiver of RO jurisdiction of this evidence, this 
claim must be remanded so that the record can be reviewed by 
the RO in the first instance.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish an increased 
rating, or a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). 
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
regard to his claim for service 
connection.  The notice should also 
advise the veteran that a disability 
rating and effective date will be 
assigned if service connection or an 
increased rating is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Following completion of the above and 
any additional development deemed 
necessary, the AOJ should review the 
evidence and determine whether the 
veteran's claim may be granted.  If not, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



